                    Case 2:18-cr-00212-TLN Document 46 Filed 09/23/20 Page 1 of 4



 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  CASE NO. 2:18-CR-00212-TLN
12                                     Plaintiff,               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS
13   v.                                                         UNDER SPEEDY TRIAL ACT;
                                                                FINDINGS AND ORDER
14   A Vern Saeteurn,
15                                     Defendant.
16

17             Defendant A Vern Saeteurn, by and through Linda M. Parisi, his counsel of record, and

18 plaintiff, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

19             1.         By previous stipulation, this matter was set for a Status Conference on September 24,

20 2020.

21             2.        By this stipulation, the defendant now moves to continue the Status Conference until

22 February 4, 2021 at 9:30 a.m. and to exclude time between September 24, 2020 and February 4, 2021

23 under Local Code T4. The United States does not oppose this request.

24             3.        The parties agree and stipulate, and request that the Court find the following:

25             a.        Counsel for Mr. Saeteurn needs additional time to research regarding the plea

26 agreement, meet with the client and review additional discovery.

27

28                                                          1
          Stipulation and Order
                 Case 2:18-cr-00212-TLN Document 46 Filed 09/23/20 Page 2 of 4



 1          b.        Defense counsel and the US Attorney have been discussing a resolution to the case and

 2 need further time to resolve the matter.

 3          c.        Counsel for defendant Mr. Saeteurn believe that failure to grant the above-requested

 4 continuance would deny them the reasonable time necessary for effective preparation, taking into

 5 account the exercise of due diligence.

 6          c.        The United States Attorney agrees to the continuance.

 7          d.        All counsel agrees to the continuance.

 8          e.        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et

 9 seq., within which trial must commence, the time period of September 24, 2020 and February 4, 2021,

10 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 316l(h)(7)(A), B(iv) [Local CodeT4] because

11 it results from a continuance granted by the Court at defendant's request on the basis of the Court's

12 finding that the ends of justice served by taking such action outweigh the best interest of the public

13 and the defendant in a speedy trial.

14          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

15 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

16 a trial must commence.

17

18 Dated: September 21, 2020

19                                                           Respectfully Submitted,

20                                                           /s/ Linda M. Parisi
                                                             ______________________________________
21
                                                             Linda M. Parisi
22                                                           Attorney for A Vern Saeteurn

23

24 Dated :September 21, 2020                                 BENJAMIN B. WAGNER
                                                             United States Attorney
25

26                                                           /s/ Linda M. Parisi by e-mail authorization
                                                             _______________________________________
27                                                            Vincenza Rabenn, Assistant U.S. Attorney
                                                             Attorney for Plaintiff
28                                                       2
       Stipulation and Order
                 Case 2:18-cr-00212-TLN Document 46 Filed 09/23/20 Page 3 of 4



 1

 2
   LINDA M. PARISI, SBN 84247
 3 LAW OFFICES OF WING & PARISI
   917 G Street
 4 Sacramento, CA 95814
   Telephone: (916) 441-4888
 5 Facsimile: (916) 441-1575
   Email: linda@wingparisilaw.com
 6
   Attorneys for A Vern Saeteurn
 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT
10             FOR THE EASTERN DISTRICT OF
                                                                       Case No. 2:18-cr-00212-TLN-1
11                          CALIFORNIA
                                                                        ORDER
12

13   UNITED STATES OF AMERICA
14                               Plaintiff,
15        v.
16
     A VERN SAETEURN,
17

18                              Defendant.
19

20             Based on the reasons set forth in the stipulation of the parties filed on July 20, 2020, and good
21 cause appearing therefrom, the Court adopts the stipulation of the parties in its entirety. IT IS

22
     HEREBY ORDERED that the Status Conference currently set for September 24, 2020, be vacated
23
     and that the Status Conference be set for February 4, 2021, at 9:30 a.m. The Court finds that the ends
24
     of justice to be served by granting a continuance outweigh the best interests of the public and the
25

26 defendants in a speedy trial. Accordingly, IT IS HEREBY ORDERED that, for the reasons stated in

27 the parties’ September 21, 2020 stipulation, the time within which the trial of this matter must be

28                                                        3
        Stipulation and Order
                Case 2:18-cr-00212-TLN Document 46 Filed 09/23/20 Page 4 of 4


     commenced under the Speedy Trial Act is excluded during the time period of September 24, 2020,
 1
     through February 4, 2021 pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv) and Local Code T4.
 2

 3

 4
     Dated: September 23, 2020
 5

 6                                                           Troy L. Nunley
                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  4
       Stipulation and Order
